         Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


EMILY MIRANDA,                              :              CIVIL ACTION NO.
                                            :
                             Plaintiff,     :
                                            :
                                            :
V.                                          :
                                            :
                                            :
                                            :
WESTOVER SCHOOL, INC.                       :
                                            :
                                            :
                             Defendant.     :              JANUARY 28, 2020


                                          COMPLAINT


I.     Jurisdiction and Venue

       1.     Jurisdiction obtains pursuant to 28 U.S.C. § 1332(a).

       2.     The plaintiff resides in and is a citizen of the District of Columbia.

       3.     Defendant Westover School, Inc. is a non-stock corporation formed

pursuant to the laws of the State of Connecticut with its principal place of business in

the State of Connecticut.

       4.     The amount in controversy vastly exceeds the statutorily required

$75,000.00, exclusive of interest and costs.

       5.     Venue lies in this District pursuant to 28 U.S.C. § 1391(a) in that the

defendant resides in this District and a substantial part of the events, acts and

omissions giving rise to the plaintiff’s claims occurred in this District.
         Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 2 of 11




       6.     The defendant’s acts and omissions alleged herein occurred while the

plaintiff was a minor, the action is brought within 30 years from the date the plaintiff

attained the age of majority, and this action seeks damages caused by sexual abuse,

sexual exploitation and sexual assault; accordingly, this Complaint is timely filed

pursuant to Connecticut General Statutes § 52-577d.



II.    Parties

       7.     Westover School is an exclusive private boarding and day school for girls

acting through and bound by the acts and omissions of its administrators and faculty.

       8.     Emily Miranda attended Westover School from the fall of 2003 to the

spring of 2007, when she was 14-17 years old.

       9.     Prior to and during the time Emily attended Westover, the school was

responsible for the health and wellbeing of the school’s students and the supervision,

discipline, hiring and firing of the school’s teachers and staff.



III.   First Claim for Relief (Negligence):

       10.    Prior to and during the time Emily attended Westover, the school

employed a man named Allen Fitzsimmons as a teacher, assistant athletic director, and

squash coach, and it provided him an office and an apartment on the school campus.

       11.    Prior to and during Emily’s attendance at Westover, the defendant knew

and should have known that Fitzsimmons was a sexual predator and child molester who

desired and preyed on minor female students in the school’s care and custody.




                                              2
           Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 3 of 11




       12.     During his first year at Westover, Fitzsimmons openly dated a minor

student.

       13.     Not long after being hired, Fitzsimmons had a sexual relationship with

another minor girl in the 11th grade.

       14.     Prior to and during Emily’s attendance at Westover, Connecticut law

imposed upon the school a mandatory duty to report to child welfare authorities if there

was reasonable cause to believe that one or more students were being or had been

sexually abused by an employee of the school.

       15.     Prior to and during Emily’s attendance at Westover, Connecticut law

imposed upon the school a mandatory duty to report to child welfare authorities if there

was reasonable cause to believe that one or more students were in danger of being

sexually abused by an employee of the school, even if there was no reasonable cause

to suspect that any such abuse had actually occurred.

       16.     Despite reasonable cause to believe that Fitzsimmons had sexually

abused or was in danger of sexually abusing one or more girls, Westover failed and

refused to report Fitzsimmons to child welfare authorities.

       17.     Despite reasonable cause to believe that Fitzsimmons had sexually

abused and/or was in danger of sexually abusing one or more girls, Westover failed and

refused to suspend or terminate Fitzsimmons’s employment at the school, or to warn

girls and their families of the risk of harm posed by Fitzsimmons, or to take any other

steps to protect girls from Fitzsimmons’ abuse.

       18.     At the time Emily attended Westover, the school had a duty to ensure her

safety and to protect her from sexual abuse by (a) hiring, training, and supervising staff


                                             3
        Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 4 of 11




who would not sexually abuse, and would not allow the sexual abuse of, students, (b)

suspending and terminating staff who posed a danger of sexually abusing students, and

(c) enforcing policies and practices to protect students from sexual abuse by staff.

      19.    Westover breached its duties to hire, train, supervise and discipline such

employees and to enforce such policies.

      20.    As a direct and proximate result of Westover’s failures and refusals to

comply with its duties to protect and warn vulnerable minor female students in its care

and custody, Fitzsimmons sexually abused, assaulted and exploited Emily Miranda

while she was a student at the school.

      21.    Beginning when Emily was a 15 year-old sophomore at Westover,

Fitzsimmons began controlling, manipulating and preying upon her.

      22.    Fitzsimmons created a falsely intimate and sexualized relationship

between them.

      23.    Fitzsimmons became Emily’s faculty advisor, her coach, and her

Advanced Placement teacher; they spent two-three hours together nearly every day.

      24.    Fitzsimmons groomed Emily to believe that he was a trusted confidante,

learned intimate details about her, and created in her mind a false and controlling

emotional bond that was wholly designed to result in sexual contact with her for his own

enjoyment.

      25.    On hundreds of occasions while on the Westover campus, Fitzsimmons

kissed, hugged and touched Emily.




                                            4
        Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 5 of 11




      26.    On three occasions during Emily’s junior and senior years, when she was

16 and 17 years old, Fitzsimmons groped her, inserted his fingers in her vagina, and

forced her to masturbate him in his office on the Westover campus.

      27.    Fitzsimmons’ sexual assaults and his sexually abusive relationship with

Emily was widely-known to Westover students and faculty.

      28.    Other Westover students told their faculty advisors about Fitzsimmons’

abuse of Emily.

      29.    Three Westover employees referred to Emily as Fitzsimmons’ “girlfriend”.

      30.    The mother of one of Emily’s classmates told the Westover Dean of

Students about Fitzsimmons’ abuse.

      31.    The Dean did nothing except tell Fitzsimmons about the report, after which

Fitzsimmons ordered Emily not to reveal the abuse.

      32.    Fitzsimmons exercised total, all-consuming emotional control over Emily.

      33.    Fitzsimmons – an adult man, teacher and faculty advisor – was Emily’s

first crush, the first person she ever kissed, and the first person with whom she had any

kind of intimate or sexual experience.

      34.    As a result of Fitzsimmons’ control over her, Emily became a person she

never was, lost all of her friends, became isolated from the people and the world around

her, and suffered intense pain and loneliness.

      35.    Fitzsimmons’s emotional and sexual abuse, assaults, exploitation and

manipulation of Emily continued unabated during her junior and senior years.

      36.    In 2012, Fitzsimmons was convicted of first-degree reckless

endangerment for his sexual assaults on Emily.


                                            5
         Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 6 of 11




       37.    In 2019, Westover Head of School Julie Faulstich wrote to the Westover

Community that the school had reviewed information “about past allegations” of abuse,

had “determined that it is necessary to be forthright about the past, and to address it

head-on”, and wanted to “acknowledge and apologize for past misconduct”.

       38.    The Head of School stated that “there may be alumnae suffering in silence

and allegations that may not have been addressed”.

       39.    In fact, Emily Miranda has been suffering in silence for years, and

Fitzsimmons’ sexual abuse of her and the school’s responsibility for it have never been

addressed.

       40.    As a result of Fitzsimmons’ sexual abuse, and of Westover’s negligent

acts and omissions that made the abuse possible, Emily’s ability to engage in normal

life activities has been permanently impaired and she has been and will be unable to

lead and enjoy a normal life.

       41.    As a result of the abuse, Emily’s performance in school suffered

catastrophically: prior to Fitzsimmons’ abuse, she had been a successful and

accomplished student, but in college, she fell into a deep depression, considered killing

herself almost all the time, was unable to attend and focus on her classes, and had

such poor grades that she was put on academic probation and nearly expelled.

       42.    The harm inflicted on Emily while she was a minor student at Westover

has severely interfered with her ability to engage in lasting meaningful relationships; her

ability to form and maintain intimate physical, sexual and emotional connections with

others has been irreparably damaged.




                                             6
         Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 7 of 11




       43.    Emily has suffered, and will continue over the course of her lifetime to

suffer, mental, physical and emotional injuries, some or all of which are permanent,

including severe emotional distress, pain and anguish, loneliness, depression, anxiety,

feelings of abandonment, humiliation, embarrassment, panic, sexual dysfunction, hyper-

vigilance, lack of ability to trust, shame, low self-esteem, self-loathing, nightmares,

insomnia, PTSD, and thoughts of harming and killing herself.

       44.    Emily has incurred, and will continue to incur, out-of-pocket economic

damages for mental health therapy and other costs of physical and psychological care,

and she has suffered, and will in the future suffer, destruction and impairment of her

career and professional opportunities, and past, present and future lost income.

       45.    Emily’s injuries and damages were caused by the negligence of Westover

in the ways previously described and in the following ways:

              a.     Westover employed a pedophile, and allowed that pedophile free

                     reign to gratify his perverse sexual desires by molesting young

                     vulnerable girls in the school’s care and custody;

              b.     Westover failed and refused to supervise, discipline, report or fire

                     Fitzsimmons even though there was reasonable cause to believe

                     that he was a child molester;

              c.     Despite actual and constructive knowledge that Fitzsimmons was

                     engaging in inappropriate sexual relationships with Emily and with

                     other minor girls for a period of months and years, Westover failed

                     and refused to prevent the abuse or to come to Emily’s aid; and




                                              7
            Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 8 of 11




                 d.    Westover failed to warn Emily and her parents of the risk of harm to

                       which she was subjected while attending the school.

       46.       Westover owed Emily a duty of care, it breached that duty, its breach

caused Emily to be repeatedly sexually assaulted, abused, and exploited, and Emily

suffered damages as a result.



IV.    Second Claim for Relief (Negligent Infliction of Emotional Distress):

       1.        Paragraphs 1 through 46 of the First Claim for Relief are hereby

incorporated as Paragraph 1 of this Second Claim for Relief.

       2.        Westover created an unreasonable risk of causing Emily emotional

distress.

       3.        Emily suffered distress, and her distress was foreseeable.

       4.        The emotional distress was severe enough that it might result in illness or

bodily harm.

       5.        Westover’s conduct was the cause of Emily’s distress.



V.     Third Claim for Relief (Recklessness):

       1.        Paragraphs 1 through 46 of the First Claim for Relief are hereby

incorporated as Paragraph 1 of this Third Claim for Relief.

       2.        Westover was consciously aware of the fact that it created a substantial

risk to Emily.

       3.        Notwithstanding Westover’s conscious awareness of the risk to Emily, it

failed to take necessary and appropriate steps to reduce or eliminate the risk and/or it


                                               8
           Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 9 of 11




took affirmative steps to exacerbate the risk and to make harm and injury to Emily more

likely.

          4.    The injuries suffered by Emily were caused by the reckless or callous

indifference, or the wanton misconduct, of Westover.



VI.       Fourth Claim for Relief (Intentional Infliction of Emotional Distress):

          1.    Paragraphs 1 through 46 of the First Claim for Relief are hereby

incorporated as Paragraph 1 of this Fourth Claim for Relief.

          2.    Westover knew or should have known that emotional distress was the

likely result of its conduct.

          3.    Westover’s conduct was extreme and outrageous.

          4.    Westover’s conduct was the cause of Emily’s distress.

          5.    The emotional distress sustained by Emily was severe.




                                             9
      Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 10 of 11




V.   PRAYER FOR RELIEF

     Wherefore, the plaintiff prays for the following relief:

     1. Compensatory damages;

     2. Punitive damages; and

     3. Such other relief as the Court deems just and proper.



                                         PLAINTIFF EMILY MIRANDA



                                         BY s/Antonio Ponvert III
                                         ANTONIO PONVERT III ct 17516
                                         KOSKOFF, KOSKOFF & BIEDER, P.C.
                                         350 FAIRFIELD AVENUE
                                         BRIDGEPORT, CT 06604
                                         Tel: 203-336-4421
                                         (203)368-3244 (facsimile)
                                         aponvert@koskoff.com




                                            10
      Case 3:20-cv-00123-CSH Document 1 Filed 01/28/20 Page 11 of 11




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


EMILY MIRANDA,                                         :      CIVIL ACTION NO.
                                                       :
                          Plaintiff,                   :
                                                       :
V.                                                     :
                                                       :
WESTOVER SCHOOL, INC.                                  :
                                                       :
                                                       :
                                                       :
                          Defendant.                   :      JANUARY 28, 2020




                             DEMAND FOR JURY TRIAL


     Pursuant to Fed. R. Civ. P. 38, the plaintiff demands a trial by jury on all issues.



                                                THE PLAINTIFF


                                                By /s/ Antonio Ponvert III
                                                   Antonio Ponvert III
                                                   Federal Bar No. ct 17516
                                                   Koskoff Koskoff & Bieder
                                                   350 Fairfield Avenue
                                                   Bridgeport, Connecticut 06604
                                                   TEL: 203-336-4421
                                                   FAX: 203-368-3244
                                                   Email: aponvert@koskoff.com




                                           11
